DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) one of the specification. 
Drawings
The drawing(s) filed on 09/06/2018 are accepted by the Examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
--- INFORMATION PROCESSING APPARATUS AND NON-TRANSITORY COMPUTER READABLE MEDIUM, THAT EXTRACT A JOB FLOW WITHOUT USE OF ATTRIBUTE INFORMATION INCLUDED IN JOB LOG ENTRIES ---
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an extraction unit that extracts” in claim(s) 1, 5, 6 and 8-12.
“means for extracting two job log entries” in claim(s) 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1, 5, 6 and 8-12: ‘an extraction unit that extracts’ corresponds to Fig. 5 – elements 61 and 62. The job-log-entry image comparing unit 61 and the job-
(b)	Claim(s) 19: ‘means for extracting two job log entries’ corresponds to Fig. 5 – elements 61 and 62. The job-log-entry image comparing unit 61 and the job-flow condition determination unit 62 are exemplary extraction units. The job-log-entry image comparing unit 61 specifies a common portion and a different portion between two images, and obtains the areas of the specified portions. In the exemplary embodiment, the area of a common portion is referred to as a first area, and the area of a different portion is referred to as a second area. There are several methods, whose examples will be described below, of specifying a common portion and a different portion. The examples include a method of specifying portions in pixels, and a method using a closed figure including the different portion. The job-flow condition determination unit 62 determines whether or not operational relevance between two job log entries is 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner's Statement of Reason for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Apparatus and Non-Transitory Computer Readable Medium that Extracts a Job Flow without Use of Attribute Information Included in Job Log Entries.
Claims 1, 18 and 19 are allowable over the prior art of record because in view of the “means for’ language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests “[1] […] an extraction unit that extracts two job log entries on a basis of a relationship between a first area of a common portion and a second area of a different portion, the two job log entries being associated with a single job flow and being constituted by a certain job log entry and at least one different job log entry, the common portion and the different portion being specified between an image related to the certain job log entry and an image related to the at least one different job log entry.” along with all other limitations as required by independent claim 1.
“[18] […] extracting two job log entries on a basis of a relationship between a first area of a common portion and a second area of a different portion, the two job log entries being associated with a single job flow and being constituted by a certain job log entry and at least one different job log entry, the common portion and the different portion being specified between an image related to the certain job log entry and an image related to the at least one different job log entry.” along with all other limitations as required by independent claim 18. 
“[19] […] extracting two job log entries on a basis of a relationship between a first area of a common portion and a second area of a different portion, the two job log entries being associated with a single job flow and being constituted by a certain job log entry and at least one different job log entry, the common portion and the different portion being specified between an image related to the certain job log entry and an image related to the at least one different job log entry.” along with all other limitations as required by independent claim 19. 
Specifically, the closest prior art, Tsuchiya (2009/0073482), Shigeeda (2011/0161322), Sugimoto (2011/0063672), Shimada (7,889,378) and Ebitani (7,965,400), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-17 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shigeeda (2011/0161322) teaches an image forming apparatus includes a reading unit configured to read watermark information including information for search from an electronic document, and a pre-processing unit configured to execute a process for extracting feature amount or text information as information for search from the electronic document if the reading unit does not read the watermark information including information for search, and to skip the process for extracting feature amount or text information if the reading unit reads the watermark information including information for search.
Sugimoto (2011/0063672) teaches An apparatus for log management includes an obtaining portion that obtains a first log of a process that has been performed, a second log generating portion that creates a second log by replacing confidential information, which is contained in the first log and is to be kept secret, with second information that is different from the confidential information, and a second log output portion that outputs the second log. 
Shimada (7,889,378) teaches in an image processing system for executing a job for an image, when security recording processing for an image to 
Ebitani (7,965,400) teaches the apparatus has a job execution unit (11) executing a processing job of an image data. A log generation unit (12) generates an image log information for identifying the job executed by the execution unit, and identifies the image data processed in the job. An identity determination unit (15) compares feature amounts extracted from pieces of the image data to determine an identity among the image data. Information replacement unit (16) replaces information to identify a piece of the image data with information to identify another piece of the image data which are determined to be identical.
Tsuchiya (2009/0073482) teaches an image-processing device having a receiving unit that receives first variable print data including a plurality of records and designation information designating a rendering program; an image generation unit that performs the image generation process in which the rendering program is executed with regard to the plurality of records included in the first variable print data to generate output images corresponding to each of the plurality of records, wherein when an error occurs because of a first record of the plurality of records during generation of an output image corresponding to the first record, the image generation unit continues the image generation process by changing a record to be processed from the first record to a record which is to be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672